



Exhibit 10.24
 


REVANCE THERAPEUTICS, INC.
Third Amended and Restated
EXECUTIVE SEVERANCE BENEFIT PLAN
1. INTRODUCTION. This Revance Therapeutics, Inc. Third Amended and Restated
Executive Severance Benefit Plan (the “Plan”) is established by Revance
Therapeutics, Inc. (the “Company”). The Plan was originally adopted by the Board
on December 17, 2013; became effective without further action on the IPO Date
(as defined below)(the “Effective Date”); and was amended on May 7, 2015,
February 16, 2017 and November 16, 2017.
The Plan provides for severance benefits to the Chief Executive Officer, other
executive officers, senior vice presidents and vice presidents, and key
employees of the Company designated by the Board. This document constitutes the
Summary Plan Description for the Plan.
2. DEFINITIONS. For purposes of the Plan, the following terms are defined as
follows:
(a) “Accrued Amounts” means any unpaid annual base salary accrued through the
date of a Participant’s Qualifying Termination and any accrued but unpaid
vacation pay.
(b) “Annual Bonus” means the annual cash bonus that a Participant is eligible to
earn, if any, pursuant to the Participant’s Executive Employment Agreement with
the Company, as it may be amended from time to time.
(c) “Annual Bonus Target” means a Participant’s Annual Bonus with respect to
performance for the year in which the Qualifying Termination occurs, calculated
assuming the Participant achieves the maximum possible annual target bonus
percentage for that year.
(d) “Board” means the Board of Directors of the Company.
(e) “Cause”, as determined by the Board in its sole discretion, means: (i) such
Participant’s commission of any felony or any crime involving fraud, dishonesty
or moral turpitude under the laws of the United States or any state thereof;
(ii) such Participant’s attempted commission of, or participation in, a fraud or
act of dishonesty against the Company; (iii) such Participant’s intentional,
material violation of any contract or agreement between the Participant and the
Company or of any statutory duty owed to the Company; (iv) such Participant’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) such Participant’s gross misconduct.
(f) “Change in Control” shall have the meaning set forth in the Company’s 2014
Equity Incentive Plan. The definition of Change in Control is intended to
conform to the definitions of “change in ownership of a corporation” and “change
in ownership of a substantial portion of a corporation’s assets” provided in
Treasury Regulation Sections 1.409A-3(i)(5)(v) and (vii).
(g) “Change in Control Termination” means (i) a Participant’s dismissal or
discharge by the Company for a reason other than death, disability, or Cause, or
(ii) a Resignation for Good Reason, either of which occurs in connection with or
within twelve (12) months following the effective date of a Change in Control,
provided that any such termination is a Separation from Service. In no event
will a Participant’s Separation from Service due to death, disability or Cause,
or a resignation by a Participant without Good Reason, constitute a Change in
Control Termination.
(h) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended and any analogous provisions of applicable state law.
(i) “Code” means the Internal Revenue Code of 1986, as amended.
(j) “Common Stock” means the common stock of the Company.





--------------------------------------------------------------------------------





(k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.  
(l) “IPO Date” means the date of the underwriting agreement between the Company
and the underwriter(s) managing the initial public offering of the Common Stock,
pursuant to which the Common Stock is priced for the initial public offering.
(m) “Monthly Annual Bonus Target” means a Participant’s Annual Bonus Target,
divided by 12.
(n) “Monthly Base Salary” means the Participant’s annual base salary, ignoring
any decrease in annual base salary that forms the basis for a Resignation for
Good Reason, as in effect on the date of the Qualifying Termination, divided by
12.
(o) “Non-Change in Control Termination” means a Participant’s dismissal or
discharge by the Company resulting in a Separation from Service, for a reason
other than death, disability, or Cause, other than in connection with or within
twelve (12) months following the effective date of a Change in Control. In no
event will a Participant’s Separation from Service due to death, disability or
Cause, or a resignation by a Participant for any reason, constitute a Non-Change
in Control Termination.
(p) “Participant” means each individual who (i) is employed by the Company as an
executive officer, senior vice president, vice president, or key employee
designated by the Board, and (ii) has received and returned a signed
Participation Notice.
(q) “Participation Notice” means the latest notice delivered by the Company to a
Participant informing the Participant that he or she is eligible to participate
in the Plan, in substantially the form of EXHIBIT A to the Plan.
(r) “Plan Administrator” means the Board or any committee of the Board duly
authorized to administer the Plan. The Plan Administrator may be, but is not
required to be, the Compensation Committee of the Board. The Board may at any
time administer the Plan, in whole or in part, notwithstanding that the Board
has previously appointed a committee to act as the Plan Administrator.
(s) “Qualifying Termination” means either a Change in Control Termination or a
Non-Change in Control Termination.
(t) “Resignation for Good Reason” means a Participant’s resignation from all
positions the Participant then holds with the Company, resulting in a Separation
from Service, within ninety (90) days after the expiration of the cure period
set forth below, provided the Participant has given the Board written notice of
the occurrence of any of the following events taken without the Participant’s
written consent within thirty (30) days after the first occurrence of such event
and the Company has not cured such event, to the extent curable, within thirty
(30) days thereafter:
(i) A material reduction in the Participant’s annual base salary, which the
Participant and the Company agree is a reduction of at least fifteen percent
(15%) of the Participant’s annual base salary (unless pursuant to a salary
reduction program applicable generally to the Company’s similarly situated
employees);
(ii) A material reduction in the Participant’s duties (including
responsibilities and/or authorities), provided, however, that, other than with
respect to the Company’s then acting Chief Executive Officer and Chief Financial
Officer, a change in job position (including a change in title) shall not be
deemed a “material reduction” in and of itself unless the Participant’s new
duties are materially reduced from the prior duties;
(iii) Relocation of the Participant’s principal place of employment to a place
that increases the Participant’s one-way commute by more than thirty-five (35)
miles as compared to the Participant’s then-current principal place of
employment immediately prior to such relocation;
(iv) any failure by the Company to comply with any material provision of this
Plan or any material written contractual obligation to Participant, which (in
either case) adversely affects the Participant;
(v) the failure of any successor-in-interest to assume a material obligation of
the Company under this Plan or material written contractual obligation to
Participant, which (in either case) adversely affects the Participant.
(u) “Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.
(v) “Severance Multiplier” means:





--------------------------------------------------------------------------------





(i) for a Participant who is the Chief Executive Officer of the Company at the
time of the Qualifying Termination, (A) fifteen (15), for a Non-Change in
Control Termination, and (B) twenty-one (21), for a Change in Control
Termination;
(ii) for a Participant who is an executive officer of the Company (but not the
Chief Executive Officer) or, as applicable, a key employee designated by the
Board, (A) nine (9), for a Non-Change in Control Termination, and (B) twelve
(12), for a Change in Control Termination; and
(iii) for a Participant who is a senior vice president or vice president of the
Company at the time of the Qualifying Termination or, as applicable, a key
employee designated by the Board, (A) six (6), for a Non-Change in Control
Termination, and (B) nine (9) or twelve (12), as designated at the discretion of
the Chief Executive Officer, for a Change in Control Termination; and
(w) “Severance Period” means a period of months commencing on the date of a
Participant’s Qualifying Termination, with the number of months being equal to a
Participant’s applicable Severance Multiplier.
(x) “Stock Awards” means outstanding stock awards for shares of the Company’s
common stock granted to a Participant by the governing plan documents, grant
notices and award agreements, including without limitation stock options,
restricted stock awards and restricted stock units.
3. ELIGIBILITY FOR BENEFITS.
(a) Eligibility; Exceptions to Benefits. Subject to the terms and conditions of
the Plan, the Company will provide the benefits described in Section 4 to the
affected Participant. A Participant will not receive benefits under the Plan in
the following circumstances, as determined by the Plan Administrator, in its
sole discretion:
(i) The Plan does not provide for duplication (in whole or in part) of benefits
with any other agreement or plan. By signing a Participation Notice, a
Participant is waiving his or her rights under, and terminating those provisions
of, any employment agreement or severance agreement with the Company that
provide for benefits on a Qualifying Termination in existence as of the date
that the Participant signs such Participation Notice.
(ii) The Participant’s employment is terminated by either the Company or the
Participant for any reason other than a Qualifying Termination.
(iii) The Participant has not entered into the Employee Proprietary Information
and Inventions Agreement or any similar or successor document (the “Proprietary
Information Agreement”).
(iv) The Participant has failed to execute and allow to become effective the
Release (as defined and described below) within sixty (60) days following the
Participant’s Separation from Service.
(v) The Participant has failed to return all Company Property. For this purpose,
“Company Property” means all paper and electronic Company documents (and all
copies thereof) created and/or received by the Participant during his or her
period of employment with the Company and other Company materials and property
that the Participant has in his or her possession or control, including, without
limitation, Company files, correspondence, emails, memoranda, notes, notebooks,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, without limitation, leased vehicles,
computers, computer equipment, software programs, facsimile machines, mobile
telephones, servers), credit and calling cards, entry cards, identification
badges and keys, and any materials of any kind that contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof, in whole or in part). As a condition to receiving benefits under the
Plan, a Participant must not make or retain copies, reproductions or summaries
of any such Company documents, materials or property and must make a diligent
search to locate any such documents, property and information. If the
Participant has used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, then within ten (10) business days
after the Separation from Service, the Participant must provide the Company with
a computer-useable copy of all such information and then permanently delete and
expunge such confidential or proprietary information from those systems.
However, a Participant is not required to return his or her personal copies of
documents evidencing the Participant’s hire, termination, compensation, benefits
and stock awards and any other documentation received as a stockholder of the
Company. A Participant’s failure to return Company Property that is neither
confidential nor material, such as an identification badge or calling card, will
not, in and of itself, disqualify such Participant from receiving benefits under
the Plan; provided, that any such items of Company Property





--------------------------------------------------------------------------------





are subsequently returned to the Company upon request.
(vi) The Participant has failed to cooperate fully with the Company in
connection with its actual or contemplated defense, prosecution, or
investigation of any existing or future litigation, arbitrations, mediations,
claims, demands, audits, government or regulatory inquiries, or other matters
arising from events, acts, or failures to act that occurred during the time
period in which the Participant was employed by the Company (including any
period of employment with an entity acquired by the Company). Such cooperation
includes, without limitation, being available upon reasonable notice, without
subpoena, to provide accurate and complete advice, assistance and information to
the Company, including offering and explaining evidence, providing truthful and
accurate sworn statements, and participating in discovery and trial preparation
and testimony. As a condition of receiving benefits under the Plan, the
Participant must also promptly send the Company copies of all correspondence
(for example, but not limited to, subpoenas) received by the Participant in
connection with any such legal proceedings, unless the Participant is expressly
prohibited by law from so doing. The Company will reimburse the Participant for
reasonable out-of-pocket expenses incurred in connection with any such
cooperation (excluding foregone wages, salary, or other compensation) within
thirty (30) days after the Participant’s timely presentation of appropriate
documentation thereof, in accordance with the Company’s standard reimbursement
policies and procedures, and will make reasonable efforts to accommodate the
Participant’s scheduling needs.
(b) Termination of Benefits. A Participant’s right to receive benefits under the
Plan will terminate immediately if, at any time prior to or during the period
for which the Participant is receiving benefits under the Plan, the Participant,
without the prior written approval of the Plan Administrator:
(i) willfully breaches a material provision of the Participant’s Proprietary
Information Agreement and/or any obligations of confidentiality,
non-solicitation, non-disparagement, no conflicts or non-competition provision
set forth in any other agreement between the Company and a Participant
(including, without limitation, the Participant’s employment agreement or offer
letter) or under applicable law;
(ii) encourages or solicits any of the Company’s then current employees to leave
the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees; or
(iii) induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees, or other third party to terminate
their existing business relationship with the Company or interferes in any other
manner with any existing business relationship between the Company and any then
current client, customer, supplier, vendor, distributor, licensor, licensee, or
other third party.
4. PAYMENTS & BENEFITS. Except as may otherwise be provided in a Participant’s
Participation Notice, in the event of a Qualifying Termination, the Company will
pay the Participant the Accrued Amounts, if any, on the date of such Qualifying
Termination. In addition, subject to Sections 5 and 6 and a Participant’s
continued compliance with the provisions of any agreement with the Company,
including, without limitation, the Participant’s Proprietary Information
Agreement, in the event of a Qualifying Termination, the Participant shall be
entitled to the payments and benefits described in this Section 4, subject to
the terms and conditions of the Plan.
(a) Cash Severance.
(i) Change in Control Termination. Upon a Change in Control Termination, the
Participant will receive as severance an amount equal to the product of (i) the
sum of the Participant’s Monthly Base Salary and Monthly Annual Bonus Target,
and (ii) the Participant’s applicable Severance Multiplier (the “Change in
Control Cash Severance”). The Change in Control Cash Severance will be paid in a
single lump sum, less all applicable withholdings and deductions; provided,
however, that no payments will be made prior to the first business day to occur
on or after the 60th day following the date of the Participant’s Qualifying
Termination.
(ii) Non-Change in Control Termination. Upon a Non-Change in Control
Termination, the Participant will receive as severance an amount equal to the
product of (i) the Participant’s Monthly Base Salary, and (ii) the Participant’s
applicable Severance Multiplier (the “Non-Change in Control Cash Severance”).
The Non-Change in Control Cash Severance will be paid in equal installments on
the Company’s regular payroll schedule over the Severance Period, less all
applicable withholdings and deductions; provided, however, that no payments will
be made prior to the first business day to occur on or after the 60th day
following the date of the Participant’s Qualifying Termination. On the first
business day to occur on or after the 60th day following the date of the
Participant’s Qualifying Termination, the Company will pay the Participant in a
lump sum the Non-Change in Control Cash Severance that the Participant would
have received on or prior to such date under the





--------------------------------------------------------------------------------





original schedule but for the delay while waiting for the 60th day in compliance
with Section 409A of the Code and the effectiveness of the Release referenced in
Section 5(a) below, with the balance of the Non-Change in Control Cash Severance
being paid as originally scheduled.  
(b) COBRA Benefits.
(i) If the Participant is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental, or vision plan
sponsored by the Company, the Company will pay, as and when due directly to the
COBRA carrier, the COBRA premiums necessary to continue the COBRA coverage for
the Participant and his or her eligible dependents until the earliest to occur
of (i) the end of the applicable Severance Period, (ii) the date on which the
Participant becomes eligible for coverage under the group health insurance plans
of a subsequent employer, and (iii) the date on which the Participant is no
longer eligible for continuation coverage under COBRA (such period from the date
of the Qualifying Termination through the earliest of (i) through (iii), the
“COBRA Payment Period”).
(ii) Notwithstanding the foregoing, if at any time the Company determines, in
its sole discretion, that the payment of COBRA premiums hereunder is likely to
result in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Code or any statute or regulation of similar effect (including, without
limitation, the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), then in lieu of
providing the COBRA premiums, the Company will instead pay the Participant, on
the first day of each month of the remainder of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premiums for that month, subject
to applicable tax withholdings and deductions. To the extent applicable, on the
first business day to occur on or after the 60th day following the date of the
Participant’s Qualifying Termination, the Company will make the first payment
under this Section 4(b)(ii) in a lump sum equal to the aggregate amount of
payments that the Company would have paid through such date had such payments
commenced on the Separation from Service through such 60th day, with the balance
of the payments paid thereafter on the original schedule. The Participant may,
but is not obligated to, use such payments toward the cost of COBRA premiums.
(iii) If the Participant becomes eligible for coverage under another employer’s
group health plan or otherwise ceases to be eligible for COBRA during the
applicable Severance Period, the Participant must immediately notify the Company
of such event, and all payments and obligations under this section 4(b) will
cease. For purposes of this Section 4(b), references to COBRA also refer to
analogous provisions of state law. Any applicable insurance premiums that are
paid by the Company will not include any amounts payable by the Participant
under a Code Section 125 health care reimbursement plan, which are the sole
responsibility of the Participant.
(C) Accelerated Vesting. Upon a Change in Control Termination, the vesting and
exercisability (if applicable) of all outstanding and unvested Stock Awards that
are held by the Participant on the effective date of the Change in Control
Termination will, as of the date of the Change in Control Termination,
accelerate in full as to one hundred percent (100%) of the shares subject to the
Stock Awards.
5. CONDITIONS AND LIMITATIONS ON BENEFITS.
(a) Release. To be eligible to receive any benefits under the Plan, a
Participant must sign a general waiver and release in substantially the form
attached hereto as EXHIBIT B, EXHIBIT C, or EXHIBIT D, as appropriate (the
“Release”), and such release must become effective in accordance with its terms,
in each case within sixty (60) days following the Qualifying Termination. The
Plan Administrator, in its sole discretion, may modify the form of the required
Release to comply with applicable law, and any such Release may be incorporated
into a termination agreement or other agreement with the Participant.
(b) Prior Agreements; Certain Reductions. The Plan Administrator will reduce a
Participant’s benefits under the Plan by any other statutory severance
obligations or contractual severance benefits, obligations for pay in lieu of
notice, and any other similar benefits payable to the Participant by the Company
that are due in connection with the Participant’s Qualifying Termination and
that are in the same form as the benefits provided under the Plan (e.g., equity
award vesting credit). Without limitation, this reduction includes a reduction
for any benefits required pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act (the “WARN Act”), (ii) a written employment, severance or equity award
agreement with the Company, (iii) any Company policy or practice providing for
the Participant to remain on the payroll for a limited period of time after
being given notice of the termination of the Participant’s employment, and (iv)
any required salary continuation, notice pay, statutory severance payment, or
other payments either required by local law, or owed pursuant to a collective
labor agreement, as a result of the termination of the Participant’s employment.
The benefits provided under the Plan are intended to satisfy, to the greatest
extent possible, and not to provide benefits duplicative of, any and all
statutory, contractual and collective agreement obligations of the Company in





--------------------------------------------------------------------------------





respect of the form of benefits provided under the Plan that may arise out of a
Qualifying Termination, and the Plan Administrator will so construe and
implement the terms of the Plan. Reductions may be applied on a retroactive
basis, with benefits previously provided being recharacterized as benefits
pursuant to the Company’s statutory or other contractual obligations. The
payments pursuant to the Plan are in addition to, and not in lieu of, any unpaid
salary, bonuses or employee welfare benefits to which a Participant may be
entitled for the period ending with the Participant’s Qualifying Termination.  
(c) Mitigation. Except as otherwise specifically provided in the Plan, a
Participant will not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
will the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company (except as
provided for in Section 5(b)).
(d) Indebtedness of Participants. To the extent permitted under applicable law,
if a Participant is indebted to the Company on the effective date of a
Participant’s Qualifying Termination, the Company reserves the right to offset
the payment of any benefits under the Plan by the amount of such indebtedness.
Such offset will be made in accordance with all applicable laws. The
Participant’s execution of the Participation Notice constitutes knowing written
consent to the foregoing.
(e) Parachute Payments.
(i) Except as otherwise expressly provided in an agreement between a Participant
and the Company, if any payment or benefit the Participant would receive in
connection with a Change in Control from the Company or otherwise (a “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment will be equal
to the Reduced Amount. The “Reduced Amount” will be either (A) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax, or (B) the largest portion, up to and including the
total, of the Payment, whichever amount ((A) or (B)), after taking into account
all applicable federal, state, provincial, foreign, and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Participant’s receipt, on an after-tax basis, of
the greatest economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction will occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of stock awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits paid to the Participant. Within any such
category of Payments (that is, (1), (2), (3) or (4)), a reduction will occur
first with respect to amounts that are not “deferred compensation” within the
meaning of Section 409A of the Code and then with respect to amounts that are
“deferred compensation.” In the event that acceleration of vesting of stock
award compensation is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of the Participant’s
applicable type of stock award (i.e., earliest granted stock awards are
cancelled last). If Section 409A of the Code is not applicable by law to a
Participant, the Company will determine whether any similar law in the
Participant’s jurisdiction applies and should be taken into account.
(ii) The professional firm engaged by the Company for general tax purposes as of
the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 5(e). If the professional
firm so engaged by the Company is serving as an accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such professional firm required to be made
hereunder. Any good faith determinations of the professional firm made hereunder
shall be final, binding and conclusive upon the Company and the Participant.
6. TAX MATTERS.
(a) Application of Code Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Participant’s termination of employment with the
Company, the Participant is a “specified employee” as defined in Section 409A of
the Code and the applicable guidance and regulations thereunder (collectively,
“Section 409A”), and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to Participant) until the first
business day to occur following the date that is six (6) months following
Participant’s termination of employment with the Company (or the earliest date
as is permitted under Section 409A); and (ii) if any other payments of money or
other benefits due to Participant hereunder could cause the application of an





--------------------------------------------------------------------------------





accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by the Board,
that does not cause such an accelerated or additional tax. In the event that
payments under the Plan are deferred pursuant to this Section 6 in order to
prevent any accelerated tax or additional tax under Section 409A, then such
payments shall be paid at the time specified under this Section 6 without any
interest thereon. The Company shall consult with Participant in good faith
regarding the implementation of this Section 6; provided, that neither the
Company nor any of its employees or representatives shall have any liability to
Participant with respect thereto.  
Notwithstanding anything to the contrary herein, to the extent required by
Section 409A, a termination of employment shall not be deemed to have occurred
for purposes of any provision of the Plan providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean separation from service. For purposes of Section 409A, each payment made
under the Plan shall be designated as a “separate payment” within the meaning of
the Section 409A. Notwithstanding anything to the contrary herein, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to the
Plan does not constitute a “deferral of compensation” within the meaning of
Section 409A, (A) the amount of expenses eligible for reimbursement or in-kind
benefits provided to a Participant during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to a
Participant in any other calendar year; (B) the reimbursements for expenses for
which a Participant is entitled to be reimbursed shall be made on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred; and (C) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.
(b) Withholding. All payments and benefits under the Plan will be subject to all
applicable deductions and withholdings, including, without limitation,
obligations to withhold for federal, state, provincial, foreign and local income
and employment taxes.
(c) Tax Advice. By becoming a Participant in the Plan, the Participant agrees to
review with the Participant’s own tax advisors the federal, state, provincial,
local, and foreign tax consequences of participation in the Plan. The
Participant will rely solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that Participant (and not the Company) will be responsible for his or her own
tax liability that may arise as a result of becoming a Participant in the Plan.
7. REEMPLOYMENT. In the event of a Participant’s reemployment by the Company
during the period of time in respect of which severance benefits have been
provided (that is, benefits as a result of a Qualifying Termination), the
Company, in its sole and absolute discretion, may require such Participant to
repay to the Company all or a portion of such severance benefits as a condition
of reemployment.
8. CLAWBACK; RECOVERY. All payments and severance benefits provided under the
Plan will be subject to recoupment in accordance with any clawback policy that
the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. In addition, the Board may
impose such other clawback, recovery or recoupment provisions in the
Participation Notice, as the Board determines necessary or appropriate,
including but not limited to a reacquisition right in respect of previously
acquired shares of Common Stock or other cash or property upon the occurrence of
Cause. No recovery of compensation under such a clawback policy will be an event
giving rise to Resignation for Good Reason, constructive termination, or any
similar term under any plan of or agreement with the Company.
9. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.
(a) Exclusive Discretion. The Plan Administrator will have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
without limitation, the eligibility to participate in the Plan, the amount of
benefits paid under the Plan and any adjustments that need to be made in
accordance with the laws applicable to a Participant. The rules,
interpretations, computations and other actions of the Plan Administrator will
be binding and conclusive on all persons.
(b) Amendment or Termination. The Company reserves the right to amend or
terminate the Plan, any Participation Notice issued pursuant to the Plan or the
benefits provided hereunder at any time; provided, however, that no such
amendment





--------------------------------------------------------------------------------





or termination will apply to any Participant who would be adversely affected by
such amendment or termination unless such Participant consents in writing to
such amendment or termination. Any action amending or terminating the Plan or
any Participation Notice will be in writing and executed by a duly authorized
officer of the Company.
10. NO IMPLIED EMPLOYMENT CONTRACT. The Plan will not be deemed (i) to give any
employee or other person any right to be retained in the employ of the Company,
or (ii) to interfere with the right of the Company to discharge any employee or
other person at any time, with or without Cause, and with or without advance
notice, which right is hereby reserved.  
11. LEGAL CONSTRUCTION. The Plan will be governed by and construed under the
laws of the State of California (without regard to principles of conflict of
laws), except to the extent preempted by ERISA.
12. CLAIMS, INQUIRIES AND APPEALS.
(A) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 14(d).
(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1) the specific reason or reasons for the denial;
(2) references to the specific Plan provisions upon which the denial is based;
(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 12(d).
The notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
The notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review will be in writing and will be addressed to:
Revance Therapeutics, Inc.
Attn: Human Resources Director
7555 Gateway Boulevard
Newark, CA 94560
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review will





--------------------------------------------------------------------------------





take into account all comments, documents, records and other information
submitted by the applicant (or his or her representative) relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits, in whole or in part, the notice will set
forth, in a manner designed to be understood by the applicant, the following:
(1) the specific reason or reasons for the denial;
(2) references to the specific Plan provisions upon which the denial is based;
(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and
(4) a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.
(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 12(a), (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described in Section 12(c), and (iv) has been notified that the
Plan Administrator has denied the appeal. Notwithstanding the foregoing, if the
Plan Administrator does not respond to an applicant’s claim or appeal within the
relevant time limits specified in this Section 12, the applicant may bring legal
action for benefits under the Plan pursuant to Section 502(a) of ERISA.
13. BASIS OF PAYMENTS TO AND FROM PLAN. All benefits under the Plan will be paid
by the Company. The Plan will be unfunded, and benefits hereunder will be paid
only from the general assets of the Company.
14. OTHER PLAN INFORMATION.
(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 77-055-1645. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 502.
(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.
(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:
Revance Therapeutics, Inc.
Attn: Chief Financial Officer
7555 Gateway Boulevard
Newark, CA 94560
(d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:





--------------------------------------------------------------------------------





Revance Therapeutics, Inc.
Attn: Human Resources Director
7555 Gateway Boulevard
Newark, CA 94560  
The Plan Sponsor’s and Plan Administrator’s telephone number is (510) 742-3400.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.
15. STATEMENT OF ERISA RIGHTS.
Participants in the Plan (which is a welfare benefit plan sponsored by Revance
Therapeutics, Inc.) are entitled to certain rights and protections under ERISA.
For the purposes of this Section 15, and under ERISA, Participants are entitled
to:
Receive Information About the Plan and Benefits
(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(b) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Plan Administrator may make a reasonable charge for the copies;
and
(c) Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.
Prudent Actions By Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of each Plan Participant and their
beneficiaries. No one, including a Participant’s employer, a Participant’s union
or any other person, may fire a Participant or otherwise discriminate against a
Participant in any way to prevent a Participant from obtaining a Plan benefit or
exercising a Participant’s rights under ERISA.
Enforcement of Participant Rights
If a Participant’s claim for a Plan benefit is denied or ignored, in whole or in
part, a Participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant request a copy of Plan documents or the latest
annual report from the Plan, if applicable, and does not receive them within
thirty (30) days, the Participant may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay the Participant up to $110 a day until the Participant receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.
If a Participant has a claim for benefits that is denied or ignored, in whole or
in part, the Participant may file suit in a state or federal court.
If a Participant is discriminated against for asserting the Participant’s
rights, the Participant may seek assistance from the U.S. Department of Labor,
or the Participant may file suit in a federal court. The court will decide who
should pay court costs and legal fees. If the Participant is successful, the
court may order the person the Participant has sued to pay these costs and fees.
If the Participant loses, the court may order the Participant to pay these costs
and fees, for example, if it finds the Participant’s claim is frivolous.





--------------------------------------------------------------------------------





Assistance With Questions
If a Participant has any questions about the Plan, the Participant should
contact the Plan Administrator. If a Participant has any questions about this
statement or about the Participant’s rights under ERISA, or if a Participant
needs assistance in obtaining documents from the Plan Administrator, the
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. A Participant may also obtain certain publications about
the Participant’s rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.  
16. GENERAL PROVISIONS.
(a) Notices. Any notice, demand or request required or permitted to be given by
either the Company or a Participant pursuant to the terms of the Plan will be in
writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the Participant’s Company email
account and to the Company email account of the Company’s Chief Financial
Officer), or deposited in the U.S. Mail, First Class with postage prepaid, and
addressed to the parties, in the case of the Company, at the address set forth
in Section 14(d), in the case of a Participant, at the address as set forth in
the Company’s employment file maintained for the Participant as previously
furnished by the Participant or such other address as a party may request by
notifying the other in writing.
(b) Transfer and Assignment. The rights and obligations of a Participant under
the Plan may not be transferred or assigned without the prior written consent of
the Company. The Plan will be binding upon any surviving entity resulting from a
Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.
(c) Waiver. Any party’s failure to enforce any provision or provisions of the
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.
(d) Severability. Should any provision of the Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired.
(e) Section Headings. Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.  


 
 
 
 





--------------------------------------------------------------------------------





EXHIBIT A
REVANCE THERAPEUTICS, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN
PARTICIPATION NOTICE
To: Revance Human Resources Director
Date:
Revance Therapeutics, Inc. (the “Company”) has adopted the Revance Therapeutics,
Inc. Executive Severance Benefit Plan (the “Plan”). The Company is providing you
this Participation Notice to inform you that you have been designated as a
Participant in the Plan. [For SVP/VP only: This Participation Notice also
informs you that your Severance Multiplier for the purpose of Section
2(v)(iii)(B) of the Plan is currently designated as [nine (9)/ twelve (12)].] A
copy of the Plan document is attached to this Participation Notice. The terms
and conditions of your participation in the Plan are as set forth in the Plan
and this Participation Notice, which together constitute the Summary Plan
Description for the Plan.
You understand that by accepting your status as a Participant in the Plan, you
are waiving your rights to receive any severance benefits on any type of
termination of employment under any other contract or agreement with the
Company.
You also understand that by accepting your status as a Participant in the Plan,
your stock options that have been considered to be “incentive stock options”
prior to the date hereof may cease to qualify as “incentive stock options” as a
result of the vesting acceleration benefit provided in the Plan. By accepting
participation, you represent that you have either consulted your personal tax or
financial planning advisor about the tax consequences of your participation in
the Plan, or you have knowingly declined to do so.
Please return a signed copy of this Participation Notice to the Company’s Human
Resources Director at the Company’s offices and retain a copy of this
Participation Notice, along with the Plan document, for your records.
REVANCE THERAPEUTICS, INC.:
 
 
(Signature)
 
By:
 
Title:
 
 
PARTICIPANT:
 
 
(Signature)
 
By:
 
 


 
 





--------------------------------------------------------------------------------





EXHIBIT B
RELEASE AGREEMENT
[EMPLOYEES AGE 40 OR OVER; INDIVIDUAL TERMINATION]
I have reviewed, I understand, and I agree completely to the terms set forth in
the Revance Therapeutics, Inc. Executive Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company, and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby acknowledge and reaffirm my obligations under my Employee Proprietary
Information and Inventions Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and its and their parents, subsidiaries,
successors, predecessors and affiliates, and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock awards, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
California Family Rights Act (as amended) (“CFRA”), the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release (the “Excluded Claims”): (a) any rights or claims
for indemnification I may have pursuant to any fully executed indemnification
agreement with the Company or its affiliate to which I am a party; the charter,
bylaws, or operating agreements of the Company or its affiliate; or under
applicable law; (b) any rights or claims which cannot be waived as a matter of
law; or (c) any claims for breach of the Plan arising after the date that I sign
this Release. I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against the Released
Parties that are not included in the Released Claims.
I understand that nothing in this release limits my ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the California Department of Fair Employment and Housing, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”). I further understand
this release does not limit my ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. While this release does not limit my
right to receive an award for information provided to the Securities and
Exchange Commission, I understand and agree that, to maximum extent permitted by
law, I am otherwise waiving any and all rights I may have to individual relief
based on any claims that I have released and any rights waived by signing this
release.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraphs hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not do so); (c)
I have twenty-one (21) days to consider this Release (although I may choose
voluntarily to sign this Release earlier); (d) I have seven (7) days following
the date I sign this Release to revoke the Release by providing written notice
of my revocation to an officer of the





--------------------------------------------------------------------------------





Company; and (e) this Release will not be effective until the date upon which
the revocation period has expired, which will be the eighth day after I sign
this Release.
In giving the releases set forth in this Release, which include claims which may
be unknown or unsuspected by me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Release.
I hereby represent and warrant that: (a) I have been paid all compensation owed
and for all time worked; (b) I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, CFRA, the Company’s
policies, or applicable law; and (c) I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not subsequently revoke the Release.
PARTICIPANT:
 
 
(Signature)
 
Printed Name:
Date:
 
 
 
 


 
 





--------------------------------------------------------------------------------





EXHIBIT C
RELEASE AGREEMENT
[EMPLOYEES AGE 40 OR OVER; GROUP TERMINATION]
I have reviewed, I understand, and I agree completely to the terms set forth in
the Revance Therapeutics, Inc. Executive Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company, and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby acknowledge and reaffirm my obligations under my Employee Proprietary
Information and Inventions Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and its and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock awards, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
California Family Rights Act (as amended) (“CFRA”), the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release (the “Excluded Claims”): (a) any rights or claims
for indemnification I may have pursuant to any fully executed indemnification
agreement with the Company or its affiliate to which I am a party; the charter,
bylaws, or operating agreements of the Company or its affiliate; or under
applicable law; (b) any rights or claims which cannot be waived as a matter of
law; or (c) any claims for breach of the Plan arising after the date that I sign
this Release. I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against the Released
Parties that are not included in the Released Claims.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraphs hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not to do so);
(c) I have forty-five (45) days to consider this Release (although I may choose
voluntarily to sign this Release earlier); (d) I have seven (7) days following
the date I sign this Release to revoke the Release by providing written notice
of my revocation to an office of the Company; (e) this Release will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after I sign this Release; and (f) I have received with
this Release a written disclosure under 29 U.S. Code Section 626(f)(1)(H) that
includes certain information relating to the Company’s group termination.
I understand that nothing in this release limits my ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the California Department of Fair Employment and Housing, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”). I further understand
this release does not limit my ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without





--------------------------------------------------------------------------------





notice to the Company. While this release does not limit my right to receive an
award for information provided to the Securities and Exchange Commission, I
understand and agree that, to maximum extent permitted by law, I am otherwise
waiving any and all rights I may have to individual relief based on any claims
that I have released and any rights waived by signing this release.
In giving the releases set forth in this Release, which include claims which may
be unknown or unsuspected by me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Release.
I hereby represent and warrant that: (a) I have been paid all compensation owed
and for all time worked; (b) I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, CFRA, the Company’s
policies, or applicable law; and (c) I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me, and I must not subsequently revoke the Release.
PARTICIPANT:
 
 
(Signature)
 
Printed Name:
Date:
 
 
 


 
 





--------------------------------------------------------------------------------





EXHIBIT D
RELEASE AGREEMENT
[EMPLOYEES UNDER AGE 40]
I have reviewed, I understand, and I agree completely to the terms set forth in
the Revance Therapeutics, Inc. Executive Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company, and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby acknowledge and reaffirm my obligations under my Employee Proprietary
Information and Inventions Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and its and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock awards, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Employee Retirement Income Security Act of 1974
(as amended), the federal Family and Medical Leave Act (as amended) (“FMLA”),
the California Family Rights Act (as amended) (“CFRA”), the California Labor
Code (as amended), and the California Fair Employment and Housing Act (as
amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release (the “Excluded Claims”): (a) any rights or claims
for indemnification I may have pursuant to any fully executed indemnification
agreement with the Company or its affiliate to which I am a party; the charter,
bylaws, or operating agreements of the Company or its affiliate; or under
applicable law; (b) any rights or claims which cannot be waived as a matter of
law; or (c) any claims for breach of the Plan arising after the date that I sign
this Release. I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against the Released
Parties that are not included in the Released Claims.
I understand that nothing in this release limits my ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the California Department of Fair Employment and Housing, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”). I further understand
this release does not limit my ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. While this release does not limit my
right to receive an award for information provided to the Securities and
Exchange Commission, I understand and agree that, to maximum extent permitted by
law, I am otherwise waiving any and all rights I may have to individual relief
based on any claims that I have released and any rights waived by signing this
release.
In giving the releases set forth in this Release, which include claims which may
be unknown or unsuspected by me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Release.





--------------------------------------------------------------------------------





I hereby represent and warrant that: (a) I have been paid all compensation owed
and for all time worked; (b) I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, CFRA, the Company’s
policies, or applicable law; and (c) I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.
PARTICIPANT:
 
 
(Signature)
 
Printed Name:
Date:
 
 
 
141311021 v2
 
 
 





